DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant amended claims 1, 4, 6, 11, 13, 23, and 25.
3.	Applicant canceled claims 2-3, and 14.

Allowable Subject Matter
4.	Claims 1, 4-13, 15-25 are allowed.
5.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 13, and 25, the closest prior art record, Long (US 2019/0053040) teaches a method of provisioning an embedded universal integrated circuit card (eUICC) profile to an eUICC enabled subscriber identity module (SIM), the method comprising:
However, Long alone or in combination fails teaches or fairly suggest;
 at a connectivity management platform (CMP): providing an always provisioned international mobile subscriber identity (IMSI) to the SIM, the always provisioned IMSI providing bootstrap connectivity to the SIM; and instructing downloading of the eUICC profile to the SIM by the network operator..
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641